Mn.flH-ll~od^f R




                                          RECEIVED IW
                                     COURT OF CRIMINAL APPEALS
                                              FEB 17 2015    •

                                           Abel Acosfa, Clerk




        •oTfr^ In £^> IpCT ^TAleSS STATfMU)T
                                                                     <2^




\&r W\o_ ft>|)
                 «^*3 Oea^/vS t




DeJ^r C^/vty, T^£ .


                                                 FILED IN
                                         COURT OF CRIMINAL APPEALS

                                               FEB 18 2015

                                             Abel Acosta, Clerk
"T.^ui (Wvv WW .*\- cuw #&** ^kw*




Qc-tw a.001   a u ,„   ,   "+ mo°
2>4U Us fcflfeA il u/lll CaS-f 4 /.06 (per (p<sga_ <*^i fl^lf




 Ayii 4k Ccor4 5AcJ A kxfe- a op/ a^o r£ fwr CUarUoo




"WXcU ^ MA* ^ W *« ccf/ -ILA ^ si^ -s

                                                                a
          Ea^c/uj/o/a ^vj rr^y^r

     CaS?ec^fd 11/ 0eWes4- 4^ fe C<mc4



wWju ?<, c5/^k exl** bn-3°S ia ^us€.*taaof-




    •£L
Tirr7F-¥tf£-^^^
     IIJS *t £tJs/f^J ;,c„ „ _ ,, ,    ,; „     ,




     &9^ #.* /2^ j,v flf
                                   XharlLMsj^r, filter
                            &±xs>^
                         BEXAR                                      COUNTY




                                    DONNA KAY MkKINNEY
                                          DISTRICT CLERK



                                                         December 5, 2014
                                                         BRADSHAW, CHARLTON ELLISON
                                                         2009CR12809A




 Dear Charlton Ellison Bradshaw,

 Our office can not supply you with free copies of any documents on file in the above referenced
 cause numbers(s). Copies can be purchased at a price of one dollar (1.00) per page for plain
 copies or a dollar ($1.00) per^pages for certified copies.

 •       If you do not know specifically which documents are on file or which documents you
         need copies of you can request a computer printout showing what is on file. This must
         also be paid for in advance. The charge for it is one dollar (1.00) per page. The
         cost for your printout will be $
 •       If you do not know the number of pages you can write to us and we will let you know the
         number of pages.
 •       The copies/certified you have requested will cost $
 •       It will cost five dollars ($5.00) for us to conduct a Bexar County District Court records to
         determine the case number.
 •       If you are in need of copies of the COURT REPORTER'S RECORD/STATEMENT OF
         FACTS CONTACT:
  IEI'   Other: Our office could not locate a witness statement that was provided by Tiffany
         Barnett.

 •       We do not accept personal checks. You must pay with a cashiers check or money order
         payable to the BEXAR COUNTY DISTRICT CLERK.



                                                Sincerely,
                                                DONNA KAY M£KINNEY
                                                BEXAR COUNTY DISTRICT CLERK



                                                        Cynthia Gomez                Q
                                                        DEPUTY DISTRICT CLERK




BEXAR COUNTY COURTHOUSE * 101 W. NUVEA, SUITE 217 * SAN ANTONIO, TEXAS 78205-3002 *
                                 (210)335-2113
                                        www.co.bexar.tx.us/dclerk